DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/20 has been entered.
 	Applicant’s election without traverse of group II in the reply filed on 4/2/18 is acknowledged.  Applicant’s election of SATB2 and EN2 in the reply filed on 10/2/18 is acknowledged.   Applicant’s election with traverse of the following structure in the reply 
    PNG
    media_image1.png
    374
    517
    media_image1.png
    Greyscale

Applicant asserts that there is no search burden.  Contrary to applicant’s assertion, each structure requires a separate and distinct search and corresponding examination.  A search for any one of the multitude of recited structures would not necessarily return art against any of the others.
Claims 1-6, 9, 10, 17, and 19-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/2/18 and 10/2/18; and with traverse on 1/8/21.
Additionally, claims 18 and 32 improperly refer to structures in tables. MPEP 2173.05(s) states in part “ [w]here possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and .  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (Oncogene, 2005, Vol. 24, pages 6890-6901), in view of Donald (US 2013/0296403 A1), Patani et al. (Cancer Cell International, 2009, 9: 18, pages 1-10), Wang et al. (Journal of Pathology, 2009, 219, 114-122), Iragavarapu-Charyulu et al. (US 8,912,159 B2), and Hansen et al. (WO 2004/069991).
Martin et al. teach that EN2 is a candidate oncogene in human breast cancer (title).  Martin et al. teach that only a few critical oncogenes have been identified in the more commonly occurring cases of sporadic breast cancer. We provide evidence that EN2 is ectopically expressed in a subset of human breast cancer and may have a causal role in mammary tumorigenesis. Nontumorigenic mammary cell lines engineered to ectopically express En-2 have a marked reduction in their cycling time, lose cell contact inhibition, become sensitive to 17-AAG treatment, fail to differentiate when exposed to lactogenic hormones and induce mammary tumors when transplanted into cleared mammary glands of syngeneic hosts. RNA interference studies suggest that 
Donald teaches measuring EN2 expression via QRT-PCR in prostate cancer cells and Western blot analysis [0051].  It would have been obvious to determine the expression levels of the target before determining if inhibition is necessary.  This is a routine step in treatment methods. Donald teaches targeting EN2 with siRNA molecules [0052].
Donald teaches that [0075] an aptamer can be chemically linked or conjugated to the above described nucleic acid inhibitors to form targeted nucleic acid inhibitors.  An aptamer-siRNA chimera contains a targeting moiety in the form of an aptamer which is linked to a siRNA.
Donald teaches administration via a nanoparticle [0176] and teaches that the targeting moiety can be engineered into a delivery vehicle such as a liposome [0097].  It would have been obvious to deliver inhibitory agents via these systems.
Donald et al. teach that the inhibitor can be [0140] combined with one or more conventional chemotherapeutic agents.
When treating a cancer, it would be an obvious selection to treat the cancer simultaneously with a chemotherapeutic therapy.
Patani et al. teach that SATB2 has increased expression in malignant compared to background tissue in breast cancer tissue.  Patani et al. teach that SATB2 expression increased with increasing tumor grade and is associated with ER positivity within ductal carcinomas.  Higher transcript levels showed a significant association with poorer OS (Results, page 1).

Selection of type of inhibitor is a matter of design choice.  For example, Iragavarapu-Charyulu et al. teach that inhibitory compounds for breast cancer can include small molecules, antisense oligonucleotides, siRNAs, or ribozymes.
Therefore, there was motivation in the art to inhibit both EN2 and SATB2 in breast cancer.  It would have been obvious to target either of these targets alone or in combination given that they both have the same purpose of inhibiting breast cancer.  Incorporation of a chemotherapeutic agent is considered to be a matter of design choice because it also has the same intended purpose of inhibiting the cancer. 
Given that both SATB2 and EN2 are taught in the art as being increased in breast cancer, it would have been obvious to select a patient that has increased expression of these two targets.
For example, Hansen et al. teach delivery of a composition comprising one or more antisense compounds targeted to a first target and one or more additional antisense compounds targeted to a second target (pages 29 and 30).  Hansen et al. is evidence that it was known to simultaneously inhibit more than one target.


Applicant argues that the references had never taught the use of SATB2 or EN2 containing siRNA nanoparticles for the treatment of various cancers.   These are elements that are obvious as explained above. It is noted that the claims are not directed to the use of SATB2 or EN2 containing siRNA nanoparticles, but rather agents that inhibit SATB2 and EN2, which encompasses SATB2 or EN2 targeted siRNAs.  Applicant argues that they did not demonstrate SATB2 or EN2 containing siRNA nanoparticles sensitize breast and prostate cancer stem cells to chemotherapy.  It is noted that this is not claimed.  Applicant argues that the references have not taught use 
Applicant argues that although Donald et al. teaches EN2 expression in prostate cancer cells and targeting EN2 with siRNA, Donald et al. fails to teach the targeting of both SATB2 and EN2 in the cancer.  Applicant points to the 132 Declaration that assets that it was not known in the prior art that the simultaneous targeting of both increased expression of SATB2 and EN2 could result in less toxicity.  Applicant argues that each of the additional cancers recited are not taught by Donald et al.  
Donald et al. is not relied upon for teaching treatment of every recited cancer, but rather for teaching specific to breast and prostate cancer, which are recited species.  These species are considered obvious in view of Donald et al. additionally, the claims do not require simultaneous targeting of both increased expression of SATB2 and EN2, but rather explicitly recite delivery of an agent that inhibits at least one of EN2 or SATB2.  The unexpected result asserted by applicant is not commensurate in scope with the instant claims.
However, there was motivation to inhibit SATB2 and EN2 in breast cancer, as set forth in the rejection above.  The motivation does not need to be identical to that of applicant, which is less toxicity.  The motivation in the art is that each of the targets have increased expression in breast cancer, which offers motivation to inhibit these 
Applicant has amended the claims to recite breast cancer again, so this portion of the rejection has been maintained.
Applicant argues that simultaneous targeting of SATB2 and EN2 is not taught by the prior art.  This is why this is a rejection under 35 USC 103, rather than under 35 USC 102.  It would have been obvious to simultaneously target SATB2 and EN2 in breast cancer because each were known to be breast cancer targets and to have increased expression in breast cancer and it was known to simultaneously delivery inhibitors directed to more than one target.
Given that both SATB2 and EN2 are taught in the art as being increased in breast cancer, it would have been obvious to select a patient that has increased expression of these two targets.
	
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



It is noted that the specification defines prevention as including any measurable decrease in the target [0065].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635